CLIFFORD, Circuit Justice.
The principal objection to the decree, as urged by the claimant, is, that the alternative amount awarded to the libellant is double the amount found to be due him in specie, and that it authorizes execution to issue against the stipulators for the alternative amount. The right of the libellant to recover is not disputed, but it is insisted that he is bound by his contract, and that he is not entitled to any greater sum than is therein specified.
The terms of the contract for the first voyage are as plain as they can be expressed in our language. They are “twenty-five dollars per month”; and it was especially stipulated that the voyage was to end in a port of the United States. Such were the terms of the original contract; and I concur with the district judge that the circumstances show that the libellant continued in the ship throughout the period of service at the shine rate of wages. When the ship returned from the first voyage, the period of cservice had not expired; and inasmuch as the libel-lant went the second voyage without any objection by either party, and without any new contract, it must be understood that the same rate of wages was to be continued. Undoubtedly both parties so understood the arrangement, as" all the partial payments were adjusted on that basis. Owners of the vessel agreed to pay $25 per month, and they agreed to pay noting more, and both purties are bound by the terms of the contract. Looking at the case in that point of view, the question presented is not. in what currency the libellant is to be paid, but how *165much he is entitled to recover. He contracted for $25 per month, and it is not possible for the court to give him any more without assuming to make a new contract. The theory of the libellant is, that he is entitled to a decree for double that amount, because the contract was made at St. John, and because the currency of that place was selling in the market here, at the time the libellant was discharged, at a corresponding advance in legal-tender notes of the currency of the United States. But the theory cannot be sustained for several reasons: 1. Because it assumes that the execution when issued will necessarily be satisfied in our paper currency, whereas the marshal may levy the same upon the gold or silver currency of the stipulators. 2. Because it assumes that a dollar here is worth less than a dollar where the contract was executed, of which there is no proof in the case, unless it be assumed that a dollar here necessarily means a dollar in paper currency, which cannot be admitted. 3. • Because it is utterly inconsistent with the terms of the contract which alone furnish the rule of decision. The words of the contract are, “twenty-five dollars per month,” and it is not possible to allow any greater sum without introducing a new provision, to which the parties have not assented. There is, therefore, no question of the relation of one currency to another involved in the case, and it is wholly immaterial whether the contract is governed by the law of the place where it was made or by the law of the place where it is to be performed, as in either view of the question the result must be the same. Where the contract for wages is expressed in dollars and cents, and the payment for the service is to be made here, it is clear that the party entitled to wages can recover no more than the amount specified in the contract; and in such a case it makes no difference where the contract was signed or what may be the state of exchange. Decree of the district court must, therefore, be modified in conformity to this opinion. Libellant is entitled lo a decree for the sum of $142.75, with interest from the time of his discharge to the present time, with costs in the district court. Appellant to recover no costs, except the proper charges of the clerk.
TRECARTIN v. The ROCHAMBEAU. See Case No. 11,973.